
	

114 HR 2856 IH: Citizen Empowerment Act
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2856
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Ms. Jenkins of Kansas introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to establish certain procedures for conducting in-person or
			 telephonic interactions by Executive branch employees with individuals,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Citizen Empowerment Act of 2015. 2.Amendments (a)In generalPart III of title 5, United States Code, is amended by inserting after chapter 79 the following:
				
					79AServices to Members of the Public
						
							Sec.
							7921. Procedures for in-person and telephonic interactions conducted by executive branch employees.
						7921.Procedures for in-person and telephonic interactions conducted by executive branch employees
 (a)DefinitionsFor purposes of this section— (1)the term telephonic means by telephone or other similar electronic device; and
 (2)the term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
								(b)Recording of enforcement actions
 (1)Recording by individualsAny employee of an Executive agency who is conducting an in-person or a telephonic interview, audit, investigation, inspection, or other official in-person or telephonic interaction with an individual, relating to a possible or alleged violation of any Federal statute or regulation that could result in the imposition of a fine, forfeiture of property, civil monetary penalty, or criminal penalty against, or the collection of an unpaid tax, fine, or penalty from, such individual or a business owned or operated by such individual, shall allow such individual to make an audio recording of such in-person or telephonic interaction at the individual’s own expense and with the individual’s own equipment.
 (2)Recording by Federal employeesAny employee of an Executive agency that is conducting an in-person or a telephonic interaction described in paragraph (1) may record that interaction if such employee—
 (A)informs the individual of such recording prior to or at the initiation of the in-person or telephonic interaction; and
 (B)upon request of the individual, provides the individual with a transcript or copy of such recording, but only if the individual provides reimbursement for the cost of the transcription and reproduction of such transcript or copy.
									(c)Explanations of rights
 (1)In generalAny employee of an Executive agency shall, before or at an initial in-person or telephonic interview, audit, investigation, inspection, or other official in-person or telephonic interaction, described in subsection (b)(1), provide to the individual a verbal or written notice of the individual’s rights under this section.
 (2)Separate notifications for separate violationsParagraph (1) shall not, for purposes of any interaction described in subsection (b)(1), be considered satisfied based on a notification previously given if that previous notification was given in the case of a possible or alleged violation separate from the possible or alleged violation at hand.
 (d)Application to official representative or those holding power of attorneyAny person who is permitted to represent, before an Executive agency described in subsection (b)(1), an individual permitted to make an audio recording under such subsection of an in-person or a telephonic interaction conducted by an employee of that Executive agency—
 (1)shall be permitted— (A)to make an audio recording under subsection (b)(1) as if the person were such individual; and
 (B)to receive a transcript or copy of an audio recording under subsection (b)(2) as if the person were such individual;
 (2)shall receive the same notice as that which is required to be provided to the individual under subsection (c); and
 (3)with respect to an audio recording (as referred to in paragraph (1)(A)) and a transcript or copy of a recording (as referred to in paragraph (1)(B)), shall have the same rights as described in subsection (e).
 (e)Property of audio recordingAny audio recording or transcript of an audio recording made pursuant to subsection (b)(1) or provided to an individual pursuant to subsection (b)(2)(B) shall be the property of such individual.
 (f)No cause of actionThis section does not create any express or implied private right of action. (g)Exceptions (1)Classified information, public safety, criminal investigationThis section shall not apply to any in-person or telephonic interaction—
 (A)that is likely to include the discussion of classified material; (B)that is likely to include the discussion of information that, if released publicly, would endanger public safety; or
 (C)that, if released, would endanger an ongoing criminal investigation if such investigation is being conducted by a Federal law enforcement officer (as defined by section 2 of the Law Enforcement Congressional Badge of Bravery Act of 2008) who is employed by a Federal law enforcement agency.
 (2)Determination by employeesAn employee of an Executive agency who makes a determination that an exception created by paragraph (1) applies to an in-person or a telephonic interaction or to a series of such interactions shall provide written notification of such determination to any person who would otherwise be permitted to make an audio recording of the interaction under subsection (b)(1) or (d).
 (h)Prior lawFor the purposes set forth in paragraphs (1) and (2) of subsection (b), this section supersedes section 2511(2)(d) of title 18 and any provision of Federal or State law insofar as such section or provision relates to the recording of an in-person or a telephonic interaction described in subsection (b)(1).
 (i)Disciplinary actionAn employee who violates this section shall be subject to appropriate disciplinary action in accordance with otherwise applicable provisions of law..
 (b)Clerical amendmentThe analysis for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 79 the following:
				
					
						79A.Services to Members of the Public7921.
			
